MEMORANDUM**
Andres Vasquez-Plaza, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals’ (“BIA”) denying his motion to reopen based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
The BIA did not abuse its discretion in denying Vasquez-Plaza’s motion to reopen because he overstayed his period of voluntary departure. See 8 U.S.C. § 1229c(d); de Martinez v. Ashcroft, 374 F.3d 759, 763-64 (9th Cir.2004).
Contrary to Vasquez-Plaza’s contention, the BIA gave him adequate notice of the consequences for failing to voluntarily depart within the specified time period. See id at 762.
Vasquez-Plaza’s remaining contentions also lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.